Yesawich, Jr., J. (concurring).
Were it not for the fact that the verdict is inadequate as a matter of law, I would, in accordance with our decision in Bodner v Steinhardt (71 AD2d 702), direct a new trial on the liability issue only.
Though pain and suffering are sparingly treated in the court’s charge, had that treatment been less than adequate, plaintiff’s experienced trial counsel would have voiced appropriate objection either at the trial, or in plaintiff’s motion for a new trial, or on appeal, thus, at least properly preserving this issue for appellate review (Caprara v Chrysler Corp., 52 NY2d 114, 126).
Formerly a virile and vigorous young man, plaintiff, who is 27 years of age, is now a paraplegic, paralyzed from the level of the ninth thoracic vertebra down. He has no kidney, bladder or sexual function. For the rest of his life he will be confined to a wheelchair.
Measured against damages set by this court in other recent cases, the insufficiency of this verdict is apparent (see Rush v Sears, Roebuck & Co., 92 AD2d 1072; Caprara v *480Chrysler Corp., 71 AD2d 515, affd 52 NY2d 114, supra). Accordingly, I concur in the decision to reverse the judgment and grant a new trial.
Kane, J. P., Main and Mikoll, JJ., concur with Levine, J.; Yesawich, Jr., J., concurs in a separate opinion.
Judgment reversed, on the law, with costs to plaintiff against both defendants, and matter remitted for a new trial; order denying defendant Smeal Manufacturing Company, Inc.’s motion to dismiss at the end of the entire case affirmed.